STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

PATRICK BEETS,
                                                                                         FILED
Claimant Below, Petitioner                                                              July 31, 2020
                                                                                  EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS
vs.)   No. 19-0157 (BOR Appeal No. 2053522)                                           OF WEST VIRGINIA
                   (Claim No. 2016030814)

CITY OF CHARLESTON,
Employer Below, Respondent


                               MEMORANDUM DECISION
       Petitioner Patrick Beets, by Counsel Patrick K. Maroney, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). The City of Charleston,
by Counsel James W. Heslep, filed a timely response.

        The issue on appeal is the denial of a request for medical treatment. On May 18, 2017, the
claims administrator denied a request to authorize a Monovisc injection to treat the compensable
conditions in the claim. The Workers’ Compensation Office of Judges (“Office of Judges”)
affirmed the claims administrator’s Order in a Decision dated September 20, 2018. This appeal
arises from the Board of Review’s Order dated January 30, 2019, in which the Board of Review
affirmed the decision of the Office of Judges.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

        On June 4, 2016, Mr. Beets, a first responder/firefighter, injured his right knee while
attempting to start a saw. A Report of Occupational Injury application was completed by
MedExpress on June 6, 2016. The staff at MedExpress found that Mr. Beets had an occupational
injury to his right knee and he could only perform modified duties. The claims administrator held
the claim compensable for right knee sprain on June 14, 2016. On June 29, 2016, the claims
administrator granted authorization for physical therapy. Mr. Beets was referred for an orthopedic
consultation on July 21, 2016.

                                                  1
        On July 21, 2016, Mr. Beets treated with John Pierson, M.D., an orthopedist, for evaluation
of his right knee injury. Dr. Pierson diagnosed derangement of the posterior horn of the medial
meniscus of the right knee due to an old tear or injury and bilateral primary osteoarthritis of the
knee. Dr. Pierson recommended a partial medial meniscectomy and possible chondroplasty of the
patella. It was noted that Mr. Beets was unable to work until August 30, 2016.

        On August 9, 2016, Mr. Beets underwent a right knee partial medial meniscectomy and
chondroplasty of the right patella and medial femoral condyle. The preoperative diagnosis was
right knee medial meniscus tear. The postoperative diagnoses were right knee medial meniscus
tear and right knee degenerative joint disease. The surgery revealed Grade 2 chondromalacia of
the patella, Grade 2 chondromalacia of the medial femoral condyle and a complex macerated tear
of the posterior horn of the medial meniscus. Mr. Beets continued to treat with Dr. Pierson, who
injected his right knee with Depo-Medrol on September 2, 2016. Mr. Beets returned to Dr. Pierson
on October 14, 2016, with complaints of knee pain when walking up and down steps. He also
reported left knee catching and popping. An x-ray taken of his right knee revealed arthritis and
progressive medial joint space narrowing. Dr. Pierson diagnosed Mr. Beets with a tear of the
medial meniscus, current injury, right knee, subsequent encounter bilateral primary osteoarthritis
of the knee. On October 31, 2016, Mr. Beets received a Monovisc injection to his right knee by
Dr. Pierson.

        Mr. Beets was evaluated by Prasadarao Mukkamala, M.D., on December 6, 2016. On
December 7, 2016, Dr. Mukkamala reported that the claim was compensable for a right knee
sprain. Dr. Mukkamala examined Mr. Beets and found that he walked with a fairly normal gait
with no limp. Dr. Mukkamala stated that the diagnosed right knee sprain is superimposed on
preexisting degenerative arthrosis. He also diagnosed status post partial medial meniscectomy and
chondroplasty of the patella and right medial condyle. Dr. Mukkamala opined that Mr. Beets’s
meniscal tear was related to the compensable injury. However, he did not believe that the
compensable injury needed any further treatment. Dr. Mukkamala found that Mr. Beets had
reached his maximum degree of medical improvement with 1% impairment pursuant to the
American Medical Association’s, Guides to the Evaluation of Permanent Impairment (4th ed.
1993).

        Dr. Pierson completed a Diagnosis Update form on January 5, 2017, to request that a tear
of the medial meniscus of the right knee, unilateral posttraumatic osteoarthritis of the right knee,
and degenerative changes be recognized as additional compensable conditions in the claim. It was
noted that the Monovisc injection administered on October 31, 2016, improved Mr. Beets’s right
knee symptoms. In an Office Note dated January 16, 2017, Dr. Pierson stated that Mr. Beets’s knee
symptoms would likely preclude him from returning to his pre-injury level of occupation. Dr.
Pierson reported that his medial joint space narrowing had progressed substantially since his
original x-rays, indicating that his posttraumatic arthritis was worsening. On January 26, 2017, Dr.
Pierson authored a letter to “To Whom it May Concern” concluding that Mr. Beets was presumed
to be totally and permanently incapacitated for the requirements of the police officer or firefighter
pension.


                                                 2
        On February 28, 2017, Mr. Beets was evaluated by Paul Bachwitt, M.D., for total
permanent disability consideration. In his report, Dr. Bachwitt noted that Mr. Beets underwent a
Monovisc injection to the right knee on October 31, 2016, and reported improvement due to the
injection. Dr. Bachwitt diagnosed a right knee sprain, a tear of the right medial meniscus, and
status post right knee arthroscopy with a partial medial meniscectomy and condroplasty of the
patella and the medial femoral condyle. Dr. Bachwitt wrote that Mr. Beets remained totally and
temporarily incapacitated from performing the duties of a firefighter.

        Mr. Beets saw Ramanathan Padmanaban, M.D., on April 13, 2017, for a medical evaluation
to determine whether he was physically capable of returning to work as a fireman. At the time of
his evaluation, Mr. Beets had right knee pain and swelling. He was not able to perform deep knee
bends or squats. Dr. Padmanaban also noted that Dr. Pierson reported that Mr. Beets experienced
improvement after receiving a Monovisc injection. After examining Mr. Beets, Dr. Padmanaban
concluded that the disability was presumed to be totally and permanently incapacitating and the
requirements of the job could not be satisfied.

       By claims administrator Order dated May 18, 2017, Mr. Beets’s authorization request for
a Monovisc injection was denied. The claims administrator found that Dr. Mukkamala stated that
Mr. Beets needed no further treatment for his compensable injury and that the appearance of the
macerated meniscus during surgery indicates a chronic pre-existing issue. Mr. Beets protested the
claims administrator’s decision.

        On September 28, 2018, the Office of Judges affirmed the May 18, 2017, claims
administrator Order denying the request for a Monovisc injection. In the decision, the Office of
Judges stated that the claim was obviously compensable for more than a right knee sprain.
However, the Office of Judges noted that the problem with Mr. Beets’s evidence was that the claim
is compensable for a right knee sprain and, more likely than not, a partial medial meniscectomy.
However, Dr. Pierson, in his January 15, 2018, Medical Statement, indicated that the Monovisc
injection treats right knee degenerative joint disease. The Office of Judges concluded that the
request for a Monovisc injection is not reasonably required medical treatment for the compensable
condition in the claim. The Board of Review adopted the findings of facts and conclusions of law
of the Office of Judges and affirmed the denial of the request for a Monovisc injection on January
30, 2019.

       After review, we agree with the decision of the Office of Judges, as affirmed by the Board
of Review. The reliable medical evidence on record establishes that Mr. Beets does not reasonably
require a Monovisc injection for treatment of the compensable right knee sprain. The medical
record suggests that the Monovisc injection would be more likely than not to treat age-related
degeneration of the right knee.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                3
                                  Affirmed.

ISSUED: July 31, 2020

CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison

DISSENTING:
Justice Margaret L. Workman




                              4